EXHIBIT 10.3
 
 
 
AMENDMENT TO
WARRANT TO PURCHASE SHARES OF COMMON STOCK OF ZAP
 
 
This Amendment to the Warrant to Purchase Shares of Common Stock of ZAP (this
“Warrant Amendment”) are made and entered into as of August 5, 2015, by and
among ZAP, a California corporation (the “Company”) and Cathaya Capital, L.P., a
Cayman Islands exempted limited partnership, or its registered assigns (the
“Holder”).
 
 
 
RECITALS
 
A.   The Company and the Holder are parties to that certain Warrant to Purchase
Shares of Common Stock of ZAP dated August 6, 2009, pursuant to which the Holder
has the right to purchase up to 10,000,000 shares of Common Stock (as subject to
adjustment pursuant to the terms of the warrant), as may be amended from time to
time (the “Warrant”).
 
B.   All capitalized terms set forth herein shall (unless otherwise defined
herein) have the meanings given to them in the Warrant.
 
C.   On August 6, 2014 the Company and the Holder decided to extend the
expiration date of the Warrant to August 6, 2015.
 
D.   The Company and the Holder desire to extend the expiration date of the
Warrant to December 31st, 2016.
 
E.   Pursuant to Section 11(a) of the Warrant, the Warrant may be amended by a
written instrument referencing the Warrant and signed by the Company and the
Holder.
 
 
 
AGREEMENT
 
NOW THEREFORE, the parties hereby agree as follows:
 
1.   AMENDMENT TO THE WARRANT.
 
1.1 Section 8 of the Warrant is hereby amended and restated in its entirety to
read as follows:
 
“Expiration of the Warrant. This Warrant shall expire and shall no longer be
exercisable as of 5:00 p.m., Pacific time, on December 31st, 2016.
 
2.   NO OTHER AMENDMENTS.  Except as expressly set forth above, all of the terms
and conditions of the Note and the Warrant remain in full force and effect.
 
3.   GOVERNING LAW.  This Note Amendment and Warrant Amendment will be governed
by and construed in accordance with the laws of the State of California,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.
 
4.   COUNTERPARTS.  This Note Amendment and Warrant Amendment may be executed in
any number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
instrument.
 
5.   FACSIMILE SIGNATURES.  This Note Amendment and Warrant Amendment may be
executed and delivered by facsimile and upon such delivery the facsimile
signature will be deemed to have the same effect as if the original signature
had been delivered to the other party.  The original signature copy shall be
subsequently delivered to the other parties.  The failure to deliver the
original signature copy and/or the non receipt of the original signature copy
shall have no effect upon the binding and enforceable nature of this Note
Amendment and this Warrant Amendment.
 
 
- 1 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Warrant to Purchase Shares of Common Stock of ZAP as of the date first written
above.
 
 
ZAP
 

         
By:  /s/  Alex Wang
   
By:  /s/ Chuck Schillings
 
Name:  Alex Wang
   
Name:  Chuck Schillings
 
Title:  Co-CEO 
   
Title:    Co-CEO 
 

 
 
 




 
CATHAYA CAPITAL L.P.
 

             
By:  /s/  Priscilla Lu
         
Name:  Priscilla Lu 
         
Title:  General Partner
       

 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 